Citation Nr: 1311300	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's claim for entitlement to service connection for PTSD.  

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In February 2000, the Veteran submitted a claim for entitlement to service connection for PTSD.  In the July 2000 and September 2008 rating decisions, the claim was captioned and evaluated as one of entitlement to service connection for PTSD.  As the evidence of record demonstrates diagnoses of PTSD, depression, and anxiety during the pendency of the appeal, the Board has re-captioned the Veteran's claim as seen on the title page.  

In January 2010, the Veteran effectively withdrew his appeal with respect to the issues of entitlement to service connection for degenerative changes, lumbar spine, chronic obstructive pulmonary disease, and hepatitis B.  A subsequent July 2010 Form 9 indicates the Veteran wished to appeal these issues.  In light of this evidence, the Board will construe the July 2010 Form 9 as a new claim for entitlement to service connection for degenerative changes, lumbar spine, chronic obstructive pulmonary disease, and hepatitis B.  Because these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1. A July 2000 rating decision denied entitlement to service connection for PTSD; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final July 2000 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


CONCLUSIONS OF LAW

1. The July 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  As this decision poses no risk of prejudice to the Veteran, no discussion of VA's duty to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In a July 2000 rating decision, the RO denied a claim for entitlement to service connection for PTSD and notified the Veteran of the decision that same month.  The basis of the denial was the RO's finding that the evidence of record did not demonstrate a diagnosis of PTSD or a verifiable in-service stressor.  The Veteran did not submit any new and material evidence within the year following the July 2000 rating decision, nor did he file a timely appeal to the July 2000 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In order for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 2000 rating decision that addresses the bases for which his claim was previously denied.  

Evidence submitted and obtained since the July 2000 rating decision includes private treatment records reflecting a diagnosis of PTSD.  In addition, the evidence indicates that a current acquired psychiatric disorder may be related to active military service.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the bases on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is reopened.


REMAND

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Veteran asserts that he has PTSD as the result of his active military service.  He describes that while working as a supply clerk in Okinawa, Japan, he found human body parts in outgoing luggage.  The Veteran also reports that his battalion was involved in handling riots that broke out near his base.  He asserts that during one riot, gasoline bottles were thrown at his battalion and that he witnessed fellow service members and a young girl catch on fire.  

The Veteran's DD 214 reflects that his military occupation specialty was unit supply specialist and armorer.  A March 1973 report of medical history shows the Veteran reported a history of mild nervousness.

The Veteran's complete service records were deemed unavailable in June 2008, and in July 2008, the RO found that the Veteran had not provided sufficient information upon which to verify his reported stressors.  Nonetheless, the Board observes that during the pendency of the Veteran's appeal, the criteria for verifying in-service stressors were amended and made effective July 13, 2010.  

The amendment states that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012).

The Board notes that at a VA examination conducted in February 2000, a VA physician found that although the Veteran had experienced traumas and exhibited some of the symptoms of PTSD, such as re-experiencing the trauma through nightmares and hallucinations, he did not meet the full criteria for a diagnosis of PTSD.  The physician diagnosed major depression, severe, recurrent with a psychotic feature, and polysubstance abuse marijuana, cocaine, and alcohol.  Significantly, the physician indicated that the Veteran had experienced traumas upon which a diagnosis of PTSD 'could be based.'  

Subsequent private treatment records dated from 2001 to 2007 demonstrate diagnoses of PTSD, depression, and anxiety.  A private psychology specialist reported that the Veteran experienced flashbacks and hallucinations related to active military service in Vietnam.  Although these records suggest that a current acquired psychiatric disorder may be related to the Veteran's active military service, the records indicate the Veteran's current symptoms are related to military service in Vietnam, and not in Okinawa.  There is no indication that the Veteran served in Vietnam.  These records also fail to specify the stressor upon which these diagnoses were based.  

In light of the revised regulation, and the current state of the record, the Board finds that the Veteran should be afforded a new VA examination to ascertain whether any current acquired psychiatric disorder, to include PTSD, depression, and anxiety, is etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that possibly complicating this matter is a notation in the file indicating that the Veteran may currently be incarcerated (as indicated by the correspondence in the claims file).  Accordingly, as an initial matter the RO should ascertain whether in fact the Veteran remains currently incarcerated. 

If so, VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.  Therefore, the RO should then take all necessary and reasonable measures to schedule him for the requested examination.  See M21-1MR, Part III.iv.3.A.11.d.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify any medical providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization, obtain the records.  All efforts should be documented and incorporated into the claims file, and the Veteran should be notified of any negative responses so that he may provide the records.

2. The RO should then take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran is currently incarcerated, VA should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which the most feasible option is if in fact the Veteran remains currently incarcerated.

3. Provide the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any current acquired psychiatric disorder, to include PTSD, depression, and anxiety.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence of record, the clinical examination findings, and with consideration of the Veteran's statements, the examiner must state whether any current acquired psychiatric disorder had its onset during service, or is otherwise caused by or related to the Veteran's military service.

If a PTSD diagnosis is rendered, the examiner must indicate how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  The Veteran has reported stressors involving fear of hostile military or terrorist activity, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.

All findings, along with a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  Also, if the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Thereafter, readjudicate the claim.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


